Citation Nr: 0614824	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
claimed as heart disease-damaged valve (heart disability), 
including claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1990.  He also served on active duty from January 1991 
to April 1991, when his Army Reserve unit was activated for 
the Persian Gulf War, which included service in Southwest 
Asia from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for mitral valve prolapse.  
The veteran perfected a timely appeal of this determination 
to the Board.

This matter was initially before the Board in May 2001, and 
was remanded for further development.  In September 2004 the 
case came before the Board again, and again it was remanded 
for additional development.


FINDINGS OF FACT

1. Mitral valve prolapse was not manifested in service or in 
the first postservice year and is not shown to have been 
related to service.

2. Mitral valve prolapse is not the result of an undiagnosed 
illness.


CONCLUSION OF LAW

Mitral valve prolapse was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, the initial RO adjudication in February 1999 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a February 2005 
letter from the AOJ to the veteran, which informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service personnel records and his service medical 
records from the period of September 1986 to March 1990, 
post-service medical records, a VA examination in connection 
with his claim, and statements submitted by the veteran and 
his representative in support of the claim.  Also, VA has 
made extensive efforts to obtain all of the veteran's service 
medical records, as well as all relevant post-service medical 
records.  In September 1997, the veteran furnished a release 
to obtain a record from Worker's Compensation dated from 
April to November 1997.  The RO's letter, sent to the address 
provided by the veteran, was returned in February 1998 by the 
Post Office as undeliverable.

The Board notes that the veteran's service medical records 
regarding his period of service in the Persian Gulf from 
February to April 1991 are not of record.  In cases where 
service medical records are lost or have been destroyed, VA 
has a heightened duty to assist the veteran in developing his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
record reflects that the RO asked the veteran to furnish any 
service medical records in his possession and informed him 
that those service medical records could not be located.  The 
record also shows that the RO made extensive efforts to 
obtain those service medical records, including requests both 
to the VA's Records Management Center and to Reserve Units.  
However, the RO received no additional records.  Also, in 
April 2004, the National Personnel Records Center (NPRC) 
indicated that no additional service medical records were 
available.  Thus, the Board observes that the no service 
medical records for the period of service from January to 
April 1991 are available.

Mitral Valve Prolapse

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, 
where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardiovascular-renal disease 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the evidence, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to direct service connection for mitral valve prolapse.  The 
veteran's September 1986 to March 1990 service medical 
records, as well as his available post-service medical 
records, the earliest of which is from December 1994, reflect 
that the first diagnosis of mitral valve prolapse was in 
1997.  The veteran's February 1997 treatment is furthermore 
the first time that it is noted in the available record that 
the veteran complained of or sought treatment for chest 
pains.  Moreover, in November 2005, after a thorough review 
of the entire record, a VA examiner diagnosed the veteran 
with mitral valve prolapse with associated mild 
regurgitation, and opined that the condition was congenital 
and not likely to be related in any way to the veteran's 
period of military service.  In contrast, there is no 
competent medical evidence linking mitral valve prolapse to 
service.

The Board notes that a June 1997 VA outpatient treatment 
record shows that the veteran reported that he had suffered 
chest pain syndrome during the Gulf war and immediately after 
discharge from military service.  The assessment included 
mitral valve prolapse and mitral valve prolapse syndrome, 
manifested as atypical chest pain under stress.  The examiner 
added the notation "service connected" after the 
assessment.  The examiner provided no explanation for this 
notation and there is no indication that he reviewed the 
entire record, including the available service medical 
records, to arrive at any conclusion that the current 
disability was related to service.  As such, the Board finds 
this notation has little probative value with regard to 
establishing a nexus between the veteran's service and the 
current mitral valve prolapse.

The Board also finds that the preponderance of the evidence 
is against granting service connection for mitral valve 
prolapse as the result of an undiagnosed illness.  The 
illness claimed by the veteran is heart disease, of which the 
objective indications of chronic disability have been 
manifested as chest pains and other heart-related symptoms.  
The record shows that these symptoms have been ascribed to 
his mitral valve prolapse.  This diagnosis was made both by 
the examiner at the VA medical center where the veteran 
sought treatment for his chest and heart problems in 1997, 
and by the VA examiner whose November 2005 examination 
included a thorough review of the entire claims file.  There 
is no contrary evidence that any undiagnosed illness caused 
the veteran's mitral valve prolapse.

Although the veteran believes that his current mitral valve 
prolapse is due to his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for mitral valve prolapse, claimed as 
heart disease-damaged valve (heart disability) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


